[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________
                                                               FILED
                                No. 07-10667         U.S. COURT OF APPEALS
                         ________________________      ELEVENTH CIRCUIT
                                                           March 27, 2008
                     D. C. Docket No. 88-01170-CV-D-N-2 THOMAS K. KAHN
                                                              CLERK

R.C.,
by his next friend the Alabama Disabilities Advocacy Project,
and on behalf of those similarly situated,

                                                                 Plaintiff-Appellant,

                                      versus


PAGE WALLEY,
Commissioner of the Alabama Department of Human Resources,


                                                                Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         _________________________

                                (March 27, 2008)

Before TJOFLAT, ANDERSON and HILL, Circuit Judges.

PER CURIAM:
      This appeal arises from the termination of a consent decree in a class action

institutional reform case brought in the late 1980s on behalf of a class of children

in Alabama’s child welfare system (“the Class”). The consent decree at issue was

entered into between the Class and the Alabama Department of Human Resources

(“DHR”) in 1991, and later revised in 1999. In 2004, the State sought termination

of the decree but was unsuccessful. In January of 2007, the district court, after a

lengthy discovery period but without holding an evidentiary hearing, granted

DHR’s renewed motion for termination. The Class now appeals (1) the court’s

failure to grant the Class an evidentiary hearing prior to termination and (2) the

court’s termination of the consent decree. We find no abuse of discretion in the

district court’s rulings below.

      The parties are familiar with the facts, and this case has also been the subject

of two recent published district court opinions, see R.C. v. Walley, 475 F. Supp. 2d

1118 (M.D. Ala. 2007) [hereinafter R.C. II], and R.C. v. Walley, 390 F. Supp. 2d

1030 (M.D. Ala. 2005). The Middle District of Alabama has nurtured this

institutional reform case for the better part of two decades, first under Judge Hobbs

and since the mid-nineties under Judge DeMent. The significant improvement of

Alabama’s child welfare system over the last twenty years is as much a testament to

the exemplary judicial oversight of these judges as it is to the collaborative efforts

                                           2
of the parties.

       Besides challenging the termination of the consent decree, the Class’s central

argument on appeal is that the district court should have permitted the Class an

evidentiary hearing prior to ordering termination of the decree. We review the

district court’s denial of the evidentiary hearing for abuse of discretion. Loyd v.

Ala. Dep’t of Corrs., 176 F.3d 1336, 1339 (11th Cir. 1999). This Court does not

require a court to order an evidentiary hearing when there is sufficient evidence

before the court to render a just and equitable determination on the written record.

See, e.g., FDIC v. Morley, 915 F.2d 1517, 1522 (11th Cir. 1990) (“Parties entitled

to such process cannot, however choose the precise process they desire. . . .

Procedures providing less than a full evidentiary hearing have often satisfied due

process.”); United States v. Diaz, 811 F.2d 1412, 1414 (11th Cir. 1987) (finding no

abuse of discretion when the court denied an evidentiary hearing in bond remission

case because “judge ha[d] all the necessary facts to make a just and equitable

determination of the case”).1

       1
               The Class argues that under Loyd v. Ala. Dep’t of Corrs., 176 F.3d 1336 (11th
Cir. 1999), and Cason v. Seckinger, 231 F.3d 777 (11th Cir. 2000), the district court had an
obligation to conduct an evidentiary hearing. Both of these cases were decided under the Prison
Litigation Reform Act, see 18 U.S.C. § 3626(b)(2)-(3) (2006). Both are factually and legally
distinguishable and do not hold, as Appellants assert, that a district court must order an
evidentiary hearing prior to the termination of any consent decree. In Loyd, the only evidence
upon which the district court relied to make its determination was that submitted by the court
monitor. Loyd, 176 F.3d at 1342 (noting that court monitor had submitted eleven reports to the

                                                3
       The State filed its second motion to terminate the consent decree in August

of 2005, to which the plaintiffs responded with a brief and evidentiary support.

The court formally reopened discovery following the motion to terminate, during

which time the defendants produced more than 50,000 documents, the plaintiffs

took three depositions,2 and there were two court monitor reports submitted to the

court. Further, the consent decree itself required that the Class have access to any

and all data and records it might need to represent the Class in the litigation. The

district court had conferred with the parties, permitted introduction of evidence,

and issued a published opinion on the very same issues that were before the court

in the State’s second motion to terminate. This case does not present a situation

where the plaintiff was denied, in any real sense, a meaningful opportunity to

introduce evidence before the court or to be heard. The district court’s exhaustive,

detailed, and thorough opinion emphasizes that it reached the decision to terminate

after a review of all evidence submitted to it for consideration.

       Moreover, on May 8, 2006, after the introduction of the foregoing evidence,


court but not mentioning any evidence submitted by plaintiff who opposed termination). In
Cason, in an even more problematic situation, the lower court “refused to accept” evidence
proffered by the class to demonstrate ongoing violations of federal law. Cason, 231 F.3d at 782.
Here, the court accepted and considered all the evidence before it, including extensive proffers by
the Class itself.
       2
              The Class could have sought leave to depose additional individuals but failed to
make such a request to the district court.

                                                 4
the district court ordered that the Class, if desired, may file a brief on or before

May 18, 2006, that the State may file a reply thereto on or before May 25, 2006,

after which the district court would take the matter under consideration, and further

argument and evidence would not be permitted. In that May 8, 2006, order, the

court expressly indicated that its ruling on the motion to terminate would not

require a status conference or oral presentation. The class did file a brief on May

18, 2006, and did make a further evidentiary submission. However, although it

was clear that the district court intended to resolve the matter without an

evidentiary hearing,3 the Class failed to object thereto, failed to otherwise object to

the procedures employed by the district court, and failed to seek further depositions

or opportunities to adduce evidence before the district court ruled.4 Finally, at oral

argument before this court, counsel was unable to point to any particular evidence

or argument that the Class was denied an opportunity to present to the district court


       3
                 In Docket number 828, the Class expressly acknowledged its understanding of the
district court’s May 8, 2006, order as stating that “there will be no status conference or
evidentiary hearing on this matter.” Nevertheless, the Class interposed no objection.
       4
                In its reply brief to, and at oral argument before, this Court, the Class asserted that
its May 18, 2006, brief did generally refer to and incorporate its prior briefing, which, the Class
asserts, did request an evidentiary hearing. Our review of that May 18, 2006, brief reveals that it
did make a general reference to and incorporation of a previous brief in November, 2005
(Docket 781). We note, however, that Docket 781 did not request an evidentiary hearing. In any
event, in light of the district court’s express indication of an intent to rule without an evidentiary
hearing, we readily conclude that the Class failed to fairly apprise the district court of any
objection to the district court’s intention of ruling without an evidentiary hearing.

                                                   5
in the seventeen months between the determination motion and the court’s ruling.

       Because the Class was given ample and multiple opportunities to present

evidence and make arguments to the court, had the right to conduct extensive

investigations and discovery under the court’s order and by the terms of the consent

decree, had notice of the court’s intent to rule without a hearing but failed to raise a

specific objection to this procedure, and fails now to point clearly to material

factual disputes in the record that could have made a hearing valuable,5 we find no

abuse of discretion in the court’s rendering its decision on the extensive paper

record before it, especially in light of the court’s longstanding relationship with the

parties and this case.

       We also review the decision to terminate a consent decree for abuse of

discretion. Johnson v. Florida, 348 F.3d 1334, 1341 (11th Cir. 2003). In Judge

DeMent’s meticulous 148-page order, he exhaustively reviewed factors counseling

for and against termination and ultimately decided that after eighteen years of

supervision, the Alabama child welfare system had undergone radical changes and

was on secure footing to continue its progress in the years to come, without court



       5
                The district court observed that throughout the litigation, “the facts and data rarely
have been in dispute, as the issues largely have focused on whether those facts and data legally
are sufficient to fulfill Defendant’s burden under the Consent Decree.” R.C. II, 475 F. Supp. 2d
at 1129 n.11.

                                                  6
supervision. The system is not yet perfect and may never be, but its improvement

has been tremendous. Although it is true, as the Class notes on appeal, that the

court recognized some present deficiencies in the system, these deficiencies alone

do not require continuation of the consent decree. The district court was within the

bounds of its discretion to terminate the decree, having made extensive findings

and employing the proper legal framework to analyze the termination requirements.

Furthermore, the district court was in the unique position to rely on its personal

experience with the parties and its knowledge of this case to emphasize the State’s

history of good faith and its present commitment to remedying remaining problems

as mitigating factors when assessing substantial compliance and sustainability

thereof. See Rufo v. Inmates of the Suffolk County Jail, 502 U.S. 367, 394, 112 S.

Ct. 748, 765 (1992) (O’Connor, J., concurring in the judgment) (“Our deference to

the District Court's exercise of its discretion is heightened where, as in this

litigation, the District Court has effectively been overseeing a large public

institution over a long period of time.”). We accordingly discern no abuse of

discretion in the district court’s decision to terminate the consent decree.

      We are mindful that “[f]ederal courts should not be in the business of

running important functions of state government for decades at a time.” Reynolds

v. McInnes, 338 F.3d 1201, 1219 (11th Cir. 2003). It is, as the district court

                                           7
concluded, time for the federal court to step aside and allow the State to continue

its efforts to care for the Alabama children in its protection. We commend the

Class, the State of Alabama and the district court on the highly successful

execution of this consent decree.

      AFFIRMED.




                                          8